Citation Nr: 1531884	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  10-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his September April 2010 formal appeal to the Board, the Veteran requested a hearing before the Board.  In a September 2011 statement, the Veteran indicated that he no longer wished to have a Board hearing.  Therefore, the Board considers the hearing request to be withdrawn. 38 C.F.R. § 20.704(d) (2014).

The case was previously before the Board in February 2013 and September 2014.  In February 2013, the Board reopened the claim of service connection for a bilateral eye disorder and remanded it for additional development.  In September 2014, the claim was once again remanded for further development. 


FINDING OF FACT

The Veteran's diagnosed bilateral eye disability has been linked by medical professionals to his service-connected hypertension. 


CONCLUSION OF LAW

Criteria for service connection for a bilateral eye disability, as secondary to service-connected hypertension, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2014).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that his bilateral eye disability is the result of his March 1994 cerebrovascular accident (stroke), which, in turn, was the result of his service-connected hypertension.  The Board notes that the Veteran is also service-connected for residuals of said stroke.  

In this case, the Veteran separated from service in 1978, but his eye and vision problems did not manifest for a number of years thereafter.  However, a medical professional has stated that the Veteran's eye disability is secondary to his stroke, which was caused by his hypertension.  Namely, a private May 2009 opinion stated that the Veteran's 1994 stroke resulted in his eye disability.  

A February 2015 VA examination provided as opinion which stated that some of the Veteran's eye disorders (cataracts and pseudophakia) were age-related, but that his congenital ptosis was at least likely as not aggravated by his stroke.  

As such, the Veteran's claim for service connection for an eye disability is granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The nature and extent of the problem related to the service-connected disability (including the issue if any of these disabilities warrant a compensable evaluation) is not before the Board at this time.

ORDER

Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected hypertension, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


